DETAILED ACTION
This action is in response to the amendment filed 7/6/2021.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8 and 9 of amendment, filed 6/25/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Grankovskyi in view of Payne in view of Michel have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Akselrod.

Information Disclosure Statement
While applicant argues that the Korean Office Action dated 6/29/2020 should be considered because the relevant portion of the Korean office action were the citations to the Korean patent application documents listed, the examiner is unable to ascertain relative sections of the documents listed as there is no English translation of said Korean office action.  Similarly, the Korean Office Action, cited in the Information Disclosure Statement dated 7/6/2021, cannot be considered as there is no English translation.


37 C.F.R. 1.98   Content of information disclosure statement.
(a) Any information disclosure statement filed under § 1.97  shall include the items listed in paragraphs (a)(1), (a)(2) and (a)(3) of this section. 
(3) 
(i) A concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c)  most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language. The concise explanation may be either separate from applicant’s specification or incorporated therein. 
(ii) A copy of the translation if a written English-language translation of a non-English-language document, or portion thereof, is within the possession, custody, or control of, or is readily available to any individual designated in § 1.56(c). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grankovskyi et al. (US 2016/0337364), hereinafter Grankovskyi, in view of Payne et al. (US 2008/0307320), hereinafter Payne, in view of Michel (US 2011/0258656), in view of Akselrod et al. (US 2017/0324696), hereinafter Akselrod.

As per claim 1, Grankovskyi teaches the following:
a method executed in a computer system, the computer system comprising at least one processor, (see Fig. 6, 15), configured to execute computer readable instructions included in a memory, (see Fig. 6, 20), wherein the method comprises: 
receiving, using the at least one processor, chat contents related to a plurality of chat rooms in a chat application.  See paragraph [0030], “online chat rooms”, and Fig. 5, step 502; 
analyzing, using the at least one processor, the chat contents corresponding to a plurality of users registered in the chat application, the analyzing including, determining a user public level score for each user participating in a chat room of a plurality of chat rooms of the chat application based on the extracted honorific language used by the user in the chat content.  As Grankovskyi shows in the flowchart of Fig. 5, each 
However, Grankovskyi does not explicitly teach of assigning users public level scores.  In a similar field of endeavor, Payne teaches of a method of structured communication among a social network (see abstract).  Payne further teaches in paragraphs [0061] – [0063] of assigning the user a “trust level” which may measure a number of qualities of a user, such as the user’s expertise, reliability, and the extent to which the user is trusted.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the trust levels of Payne.  One of ordinary skill would have been motivated to have made such modification because as Payne teaches in paragraph [0062], such trust level may benefit a user of the system by making the system more compelling, much as score keeping and rankings in video games.
Furthermore, while Payne teaches in paragraph [0063] that trust levels may be utilized in restricting a corresponding user’s access, Gankovskyi in view of Payne does not explicitly teach of controlling user access to a GUI based on the trust level.  Michel teaches in paragraph [0022], a chat room may appear grayed out when disabled for selection.  Upon the modification of the chat rooms of Gankovskyi, with the trust level access of Payne, and the disabling of inaccessible chat rooms of Michel, one of ordinary skill would have arrived at:
controlling, using the at least one processor, user access of a graphical user interface (GUI) of the chat application based on the determined public level score for each user, the controlling including modifying a GUI corresponding to each of the plurality of chat rooms based on the determined user public level score for each user of each chat room of the plurality of chat rooms.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the chat rooms and trust levels of Grankovskyi in view of Payne with the inaccessible chat room display of Michel.  One of ordinary skill would have been motivated to have made such modification because the graying of Michel would benefit a user of the system in visually comprehending which chat rooms are accessible, and which aren’t.
Furthermore, while Grankovskyi teaches of white lists containing specifc terms, Grankovskyi does not explicitly teach of those terms being honorific title endings or honorific title nouns.  In a similar field of endeavor, Akselrod teaches of monitoring message exchanges to determine relationships between users (see abstract).  Akselrod further teaches the following:
extracting honorific language from the chat contents, the honorific language including at least one of honorific title endings and honorific title nouns.  As Akselrod teaches in paragraph [0020], key words and/or phrases are associated with particular types of relationships, such as terms of endearment and the use of formal titles in communications.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the white lists of Grankovskyi with the formal titles of Akselrod.  One of ordinary skill would have been motivated to have made such modification because as Akselrod teaches in paragraph [0020], formal titles benefit 

Regarding claim 2, modified Grankovsky teaches the method of claim 1 as described above.  Grankovsky further teaches the following:
wherein the analyzing comprises extracting honorific language from the chat contents of each of the plurality of chat rooms using a dictionary database, the dictionary database including an honorific language corpus, or honorific expressions determined based on big data analysis of a plurality of documents.  As Grankovskyi teaches in paragraph [0032], a moderations module analyzes texts by checking the words of the text with whitelist database 116.  Grankovsky teaches in paragraph [0033], that whitelists may be created based on previously human-moderated messages (big data analysis of a plurality of documents).

Regarding claim 17, modified Grankovsky teaches the method of claim 1 as described above.  Grankovsky further teaches the following:
calculating a frequency of the honorific language extracted from the chat contents.  As Grankovsky teaches in paragraph [0037], a lowest loyalty coefficient is calculated.  Further see paragraph [0041], “ratio”; 
calculating an importance score of the extracted honorific language in relation to the extracted honorific language use in a sentence.  See paragraph [0037], “may mark the message with its own loyalty coefficient”; and   
calculating a public score of the chat contents based on the calculated frequency of the honorific language and the calculated importance score.  See paragraph [0041], determination if message is “acceptable” vs. “unacceptable”. 

Regarding claim 18, modified Grankovsky teaches the method of claim 17 as described above.  Grankovsky further teaches the following:
the calculating the public score comprises: 
	calculating the public score based on at least one of average sentence length of the chat contents, frequency of use of nonstandard language of the chat contents, completion of sentence structure of the chat contents, or combinations thereof.  See paragraph [0043], calculation of unacceptability.


Claims 3-6, 12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grankovskyi in view of Payne in view of Michel in view of Akselrod as applied to claim 1 above, and further in view of Rapaport et al. (US 2010/0205541), hereinafter Rapaport.

Regarding claim 3, modified Grankovsky teaches the method of claim 1 as described above.  However, Grankovsky does not explicitly teach of making predictions based on a social graph.  In a similar field of endeavor, Rapaport teaches of a match making method for social networks (see abstract).  Rapaport further teaches the following:
the analyzing comprises: acquiring a social graph related to the chat application, the social graph including a plurality of users of the chat application, the plurality of users including users without chat contents.  As Rapaport teaches in paragraph [0102], compatibility graphs may be formed for not-yet-joined users (without chat contents); and   
predicting a public level of a corresponding chat partner of at least one chat room of the plurality of chat rooms based on relation analysis of the social graph.  As Rapaport further teaches in paragraph [0102], predictions may be based on weighted scores as to whether users are compatible.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the social graph predictions of Rapaport.  One of ordinary skill would have been motivated to have made such modification because as Rapaport teaches in paragraph [0014], such methods benefit users in improving matching users with similar interests, skills, etc.

Regarding claim 4, modified Grankovsky teaches the method of claim 1 as described above.  However, Grankovsky does not explicitly teach of public levels of chat rooms.  In a similar field of endeavor, Rapaport teaches of a match making method for social networks (see abstract).  Rapaport further teaches the following:
determining, using the at least one processor, a public level of each chat room of the plurality of chat rooms using a public level of the users included in each of the chat rooms.  As Rapaport teaches in paragraph [0202], chat rooms may be sorted based 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the chat room ratings of Rapaport.  One of ordinary skill would have been motivated to have made such modification because as Rapaport teaches in paragraph [0014], such methods benefit users in improving matching users with similar interests, skills, etc.
Rapaport further teaches in paragraph [0076] of tracking user chat room activities including positive and negative reactions to the user’s contributions.

Regarding claim 5, modified Grankovsky teaches the method of claim 4 as described above.  However, Grankovsky does not explicitly teach of a “confidence score”.  Rapaport further teaches the following:
calculating, using the at least one processor, a confidence score based on the user public level score of at least one user of the chat room based on a number of total chat messages and chat frequency for each of the at least one user of the chat room; and the determining the public level for each chat room includes determining the public level for each chat room based on a public level of at least one user in the chat room whose confidence score is above a desired threshold among the users in the chat room, or by assigning weights according to the confidence score for the public level of the at least one user in the chat room.  As Rapaport teaches in paragraph [0202], chat rooms room activity, room intensity etc.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the chat room ratings of Rapaport.  One of ordinary skill would have been motivated to have made such modification because as Rapaport teaches in paragraph [0014], such methods benefit users in improving matching users with similar interests, skills, etc.

Regarding claim 6, modified Grankovsky teaches the method of claim 1 as described above.  However, Grankovsky does not explicitly teach of sorting users based on level scores.  Rapaport further teaches the following:
the controlling comprises sorting a chat partner list or generating a chat partner group based on the user public level score for each user.  As Rapaport teaches in paragraph [0101], potential chat buddies are identified through weighted scoring.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the chat room ratings of Rapaport.  One of ordinary skill would have been motivated to have made such modification because as Rapaport teaches in paragraph [0014], such methods benefit users in improving matching users with similar interests, skills, etc.

Regarding claim 12, modified Grankovsky teaches the method of claim 4 as described above.  However, Grankovsky does not explicitly teach of notifications based on score changes.  Rapaport further teaches the following:
the controlling comprises: determining a public level change score between a public level of a current chat room of a user and a public level of a previous chat room of the user; and displaying a notification to the current chat room in response to the public level score change being above a desired change level score when displaying the current chat room.  As Rapaport teaches in paragraph [0238], notifications may be generated in response to chat room characteristics changing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the notifications of Rapaport.  One of ordinary skill would have been motivated to have made such modification because the notifications of Rapaport would benefit a user in finding a more appropriate/active chat room.

Regarding claim 14, modified Grankovsky teaches the method of claim 4 as described above.  However, Grankovsky does not explicitly teach of sorting chat rooms.  Rapaport further teaches the following:
the controlling comprises sorting a chat room list, or grouping and displaying the plurality of chat rooms based on the public level of the plurality of chat rooms.  See Rapaport, Paragraph [0202], sort chat rooms according to room population, room activity level, and/or intensity of user engagement.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the sorting of chat rooms of Rapaport.  One of ordinary skill would have been motivated 

Regarding claim 16, modified Grankovsky teaches the method of claim 4 as described above.  However, Grankovsky does not explicitly teach of determining a chat room subject.  Rapaport further teaches the following:
analyzing, using the at least one processor, the chat contents of the at least one chat room of the plurality of chat rooms; 
extracting, using the at least one processor, at least one main subject of the at least one chat room based on the analyzing the chat contents of the at least one chat room; and 
analyzing, using the at least one processor, chat content input by the user into the chat room GUI, and wherein the controlling comprises displaying a notification on the chat room GUI based on the extracted at least one main subject of the chat room and results of the analyzing the chat contents input by the user.  See paragraph [0020], provides links to online dara resources whose content currently substantially relates to a topic that appears to currently be on the user’s mind.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the sorting of chat rooms of Rapaport.  One of ordinary skill would have been motivated to have made such modification because the notifications of Rapaport would benefit a user in finding a more appropriate/active chat room.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grankovskyi in view of Payne in view of Michel in view of Akselrod as applied to claims 1 and 4 above, and further in view of Hildreth et al. (US 2010/0174813), hereinafter Hildreth.

Regarding claim 9, modified Grankovsky teaches the method of claim 4 as described above.  However, Grankovsky does not explicitly teach of autocorrecting words based on the public level.  Hildreth teaches the following:
the controlling comprises highlighting or autocorrecting words input in the GUI of the chat room based on the public level of the chat room.  As Hildreth teaches in paragraph [0079], all swear words may be removed (autocorrected) if a child is determined to be a recipient.
Further notes Rapaport teaches of utilizing users’ ages in paragraph [0091].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the language adjustment based on age of recipient of Hildreth.  One of ordinary skill would have been motivated to have made such modification because as Hildreth teaches in paragraphs [0003] – [0006], such language modifications may benefit a user in protecting children from predatory behavior.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grankovskyi in view of Payne in view of Rapaport in view of Michel in view of Akselrod.

As per claim 20, Grankovsky teaches the following:
a computer system comprising a memory, (see Fig. 6, 20); and 
at least one processor which is connected with the memory, (see Fig. 6, 15), and configured to execute computer readable instructions to, 
receive chat contents related to a plurality of chat rooms in a chat application.  See paragraph [0030], “online chat rooms”, and Fig. 5, step 502,
 analyze the chat contents corresponding to each user of a plurality of users registered in the chat application, the analyzing including, determining a user public level score for each user participating in a chat room of a plurality of chat rooms of the chat application based on honorific language used by the user in the chat content.  As Grankovskyi shows in the flowchart of Fig. 5, each communication is passed through multiple whitelist before approval, where whitelists are interpreted as list of “honorific language”.
However, Grankovskyi does not explicitly teach of assigning users public level scores.  In a similar field of endeavor, Payne teaches of a method of structured communication among a social network (see abstract).  Payne further teaches in paragraphs [0061] – [0063] of assigning the user a “trust level” which may measure a number of qualities of a user, such as the user’s expertise, reliability, and the extent to which the user is trusted.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the trust levels of Payne.  One of ordinary skill would have been motivated to have 
Furthermore, Grankovsky does not explicitly teach of public levels of chat rooms.  In a similar field of endeavor, Rapaport teaches of a match making method for social networks (see abstract).  Rapaport further teaches the following:
determining a chat room public level score for each chat room of the plurality of chat rooms based on the determined user public level scores of the chat room.  As Rapaport teaches in paragraph [0202], chat rooms may be sorted based upon the rooms’ current populations, room activity, room intensity etc.  This sorting is interpreted as encompassing applicant’s “level” in that a rating based upon the characteristics is formulated, where said rating is at least partially based upon characteristics of the population.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the communication method of Grankovskyi with the chat room ratings of Rapaport.  One of ordinary skill would have been motivated to have made such modification because as Rapaport teaches in paragraph [0014], such methods benefit users in improving matching users with similar interests, skills, etc.
Rapaport further teaches in paragraph [0076] of tracking user chat room activities including positive and negative reactions to the user’s contributions.
Furthermore, while Payne teaches in paragraph [0063] that trust levels may be utilized in restricting a corresponding user’s access, Gankovskyi in view of Payne does not explicitly teach of controlling user access to a GUI based on the trust level.  Michel 
control user access of a graphical user interface (GUI) for each of the chat rooms based on the determined chat room public level score for the chat room, the controlling including modifying the GUI corresponding to each of the plurality of chat rooms.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the chat rooms and trust levels of Grankovskyi in view of Payne with the inaccessible chat room display of Michel.  One of ordinary skill would have been motivated to have made such modification because the graying of Michel would benefit a user of the system in visually comprehending which chat rooms are accessible, and which aren’t.
Furthermore, while Grankovskyi teaches of white lists containing specifc terms, Grankovskyi does not explicitly teach of those terms being honorific title endings or honorific title nouns.  In a similar field of endeavor, Akselrod teaches of monitoring message exchanges to determine relationships between users (see abstract).  Akselrod further teaches the following:
extracting honorific language from the chat contents, the honorific language including at least one of honorific title endings and honorific title nouns.  As Akselrod teaches in paragraph [0020], key words and/or phrases are associated with particular types of relationships, such as terms of endearment and the use of formal titles in communications.


Allowable Subject Matter
Claims 7, 8, 10, 11, 13, 15, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175